DETAILED ACTION

Claim Status
Claims 1-10 is/are pending.
Claims 1-2, 7, 9-10 is/are rejected.
Claims 3-6, 8 is/are objected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	YAMADA ET AL (US 2005/0054562), 
 	in view of SINCLAIR ET AL (US 5,252,642).
	YAMADA ET AL ‘562 discloses biodegradable resin compositions comprising:
• a biodegradable polyester resin (e.g., polylactic acid (PLA), etc.);

• phyllosilicate particles (e.g., fluoromica, etc.) in amounts of 0.1-20 parts by weight (based on 100 parts by weight of biodegradable polyester resin), wherein the phyllosilicate particles function as a crystalline nucleating agent (corresponding to the recited “nucleating agent”);

• additional crystalline nucleating agents (e.g., inorganic nucleating agents such as, but not limited to, talc, etc.) (also corresponding to the recited “nucleating agent”);

• other optional additives.

The biodegradable resin composition can be formed (e.g., via injection molding, etc. followed by further heat treatment to increase crystallization) into a wide variety of biodegradable articles (e.g., hair combs, etc.).  (paragraph 0001, 0008, 0017-0022, 0025, 0028, 0043, 0051, 0054, 0059, 0065, 0067, etc.)  However, the reference does not specifically mention hair clips or the recited toughener.
 	SINCLAIR ET AL ‘642 discloses that it is well known in the art to incorporate thermoplastic polyester elastomers (e.g., HYTREL polyester elastomers, etc.) in polylactic acid compositions in typical amounts of about 5-20 wt% in order to provide biodegradable articles with improved impact resistance. (line 11-20, col. 1; line 48-68, col. 2; line 8-61, col. 4; Table 1; line 67, col. 6 to line 16, col 7; line 30-44, col. 8; etc.)
 	Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known biodegradable PLA-based resin composition as disclosed in YAMADA ET AL ‘562 to form most or the entirety of other known plastic hair accessories or ornaments (e.g., combs, clips, clasps, pins, bands, etc.) in order to produce hair accessories which are strong and durable during usage, but are also readily biodegradable and disposable in an environmentally friendly manner.

Claims 1-2, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	HSU (US 9,232,841), in view of YAMADA ET AL (US 2005/0054562),
		or
	YAMADA ET AL (US 2005/0054562), in view of HSU (US 9,232,841), 
 	and in view of SINCLAIR ET AL (US 5,252,642).
 	HSU ‘841 discloses a hair clip, wherein the hair clip comprises two symmetrical clips, each clip (12, 14) having: (i) a pressing section (18) with an inward-facing pivotal portion (28, 32); and (i) a curved hair gripping portion (20); wherein the pivotal portions (28, 32) of the clips are connected in a pivoting arrangement; and further comprises a plastic elastic fastener (16) (corresponding to the recited “elastic element”) which provides clamping force in the hair clip. (entire document, e.g., Figure 1-2, 4-6; line 43-65, col. 1; line 24-39, col. 2; line 15-28, col. 3; etc.) However, the reference does not specifically mention the use of biodegradable materials.
 	YAMADA ET AL ‘562 discloses biodegradable resin compositions comprising:
• a biodegradable polyester resin (e.g., polylactic acid (PLA), etc.);

• phyllosilicate particles (e.g., fluoromica, etc.) in amounts of 0.1-20 parts by weight (based on 100 parts by weight of biodegradable polyester resin), wherein the phyllosilicate particles function as a crystalline nucleating agent (corresponding to the recited “nucleating agent”);

• additional crystalline nucleating agents (e.g., inorganic nucleating agents such as, but not limited to, talc, etc.) (also corresponding to the recited “nucleating agent”);

• other optional additives.

The biodegradable resin composition can be formed (e.g., via injection molding, etc. followed by further heat treatment to increase crystallization) into a wide variety of biodegradable articles (e.g., hair combs, etc.).  (paragraph 0001, 0008, 0017-0022, 0025, 0028, 0043, 0051, 0054, 0059, 0065, 0067, etc.)  However, the reference does not specifically mention hair clips or the recited toughener.
 	SINCLAIR ET AL ‘642 discloses that it is well known in the art to incorporate thermoplastic polyester elastomers (e.g., HYTREL polyester elastomers, etc.) in polylactic acid compositions in typical amounts of about 5-20 wt% in order to provide biodegradable articles with improved impact resistance. (line 11-20, col. 1; line 48-68, col. 2; line 8-61, col. 4; Table 1; line 67, col. 6 to line 16, col 7; line 30-44, col. 8; etc.)
 	Regarding claims 1-2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known biodegradable PLA-based resin composition as disclosed in YAMADA ET AL ‘562 to form at least part or the entirety of known plastic hair accessories, such as the hair clip of HSU ‘841 in order to produce hair accessories (e.g., clips, etc.) which are strong and durable during usage, but are also readily biodegradable and disposable in an environmentally friendly manner.
 	Alternatively, regarding claims 1-2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form at least part or the entirety of a known plastic hair accessory such as the hair clip of HSU ‘841 using the biodegradable PLA-based resin composition of YAMADA ET AL ‘562 in order to produce hair accessories (e.g., clips, etc.) which are strong and durable during usage, but are also readily biodegradable and disposable in an environmentally friendly manner.
	Further regarding claim 1, since YAMADA ET AL ‘562 discloses incorporating phyllosilicate nucleating agent in amounts of 0.1-20 parts by weight (based on 100 parts by weight of biodegradable polyester resin) and furthermore allows for the presence of additional nucleating agents, one of ordinary skill in the art would have utilized effective amounts of one or more known nucleating agents (e.g., 5-30 wt% as recited in claim 1) in the PLA-based compositions of YAMADA ET AL ‘562 depending the specific crystallization characteristics (e.g., degree of crystallinity, crystallization speed, crystallization temperature, etc.) desired for specific applications.
	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts (e.g., 5-20 wt%) of known impact modifiers (corresponding to the recited “toughener”) as suggested in SINCLAIR ET AL ‘642 in the biodegradable PLA-based resin composition of YAMADA ET AL ‘562 used to form at least a portion of the hair clips of HSU ‘841 in order to improve the toughness and crack-resistance of the PLA-based portions of the hair clip.
 	Regarding claim 7, one of ordinary skill in the art would have used the biodegradable PLA-based resin composition of YAMADA ET AL ‘562 to form the plastic elastic fastener (16) in the hair clip of HSU ‘841 in order to make an entirely biodegradable hair clip.
 	Further regarding claim 7, one of ordinary skill in the art would have selected the composition of the PLA-based composition of YAMADA ET AL ‘562 (e.g., the amount of PLA resin, the amount of toughener, the amount of nucleating agent, etc.) used to make elastic fastener (16) in the hair clip of HSU ‘841 in order to provide the optimum combination of flexibility, stiffness, and/or shape memory necessary to provide the desired degree of durability and clamping pressure for specific applications (e.g., for clamping thick or thin segments of hair, etc.).
 	Regarding claim 10, one of ordinary skill in the art would have selected the time and temperature of heat treatment after injection molding component(s) of a hair accessory (e.g., ornament, clip, band, etc.) using the PLA-based composition of YAMADA ET AL ‘562 depending on the specific thermal characteristics (e.g., glass transition temperature, etc.) of the specific PLA-based composition and the desired degree of crystallinity for specific applications.

*     *     *

Claims 1-2, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	POTUT (US 5,494,060), in view of YAMADA ET AL (US 2005/0054562),
		or
	YAMADA ET AL (US 2005/0054562), in view of POTUT (US 5,494,060), 
 	and in view of SINCLAIR ET AL (US 5,252,642).
 	POTUT ‘060 discloses a hair clip, wherein the hair clip comprises two symmetrical clip elements, each clip element having: (i) a pressing section (2, 5) with an inward-facing pivotal portion (11, 12); and (ii) a curved hair gripping portion (1, 4); wherein the pivotal portions (11, 12) of the clips are connected in a pivoting arrangement; and further comprises annular spring (13, 14) (corresponding to the recited “elastic element”) which provides clamping force in the hair clip. (entire document, e.g., Figure 1-6; line 27, col. 3 to line 30, col. 2; etc.) However, the reference does not specifically mention the use of biodegradable materials.
 	YAMADA ET AL ‘562 discloses biodegradable resin compositions comprising:
• a biodegradable polyester resin (e.g., polylactic acid (PLA), etc.);

• phyllosilicate particles (e.g., fluoromica, etc.) in amounts of 0.1-20 parts by weight (based on 100 parts by weight of biodegradable polyester resin), wherein the phyllosilicate particles function as a crystalline nucleating agent (corresponding to the recited “nucleating agent”);

• additional crystalline nucleating agents (e.g., inorganic nucleating agents such as, but not limited to, talc, etc.) (also corresponding to the recited “nucleating agent”);

• other optional additives.

The biodegradable resin composition can be formed (e.g., via injection molding, etc. followed by further heat treatment to increase crystallization) into a wide variety of biodegradable articles (e.g., hair combs, etc.).  (paragraph 0001, 0008, 0017-0022, 0025, 0028, 0043, 0051, 0054, 0059, 0065, 0067, etc.)  However, the reference does not specifically mention hair clips or the recited toughener.
 	SINCLAIR ET AL ‘642 discloses that it is well known in the art to incorporate thermoplastic polyester elastomers (e.g., HYTREL polyester elastomers, etc.) in polylactic acid compositions in typical amounts of about 5-20 wt% in order to provide biodegradable articles with improved impact resistance. (line 11-20, col. 1; line 48-68, col. 2; line 8-61, col. 4; Table 1; line 67, col. 6 to line 16, col 7; line 30-44, col. 8; etc.)
 	Regarding claims 1-2, 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known biodegradable PLA-based resin composition as disclosed in YAMADA ET AL ‘562 to form at least part or the majority of known plastic hair accessories, such as the hair clip of POTUT ‘060 in order to produce hair accessories (e.g., clips, etc.) which are strong and durable during usage, but are also readily biodegradable and disposable in an environmentally friendly manner.
 	Alternatively, regarding claims 1-2, 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form at least part or the majority of a known plastic hair accessory such as the hair clip of POTUT ‘060 using the biodegradable PLA-based resin composition of YAMADA ET AL ‘562 in order to produce hair accessories (e.g., clips, etc.) which are strong and durable during usage, but are also readily biodegradable and disposable in an environmentally friendly manner.
 	Further regarding claim 1, since YAMADA ET AL ‘562 discloses incorporating phyllosilicate nucleating agent in amounts of 0.1-20 parts by weight (based on 100 parts by weight of biodegradable polyester resin) and furthermore allows for the presence of additional nucleating agents, one of ordinary skill in the art would have utilized effective amounts of one or more known nucleating agents (e.g., 5-30 wt% as recited in claim 1) in the PLA-based compositions of YAMADA ET AL ‘562 depending the specific crystallization characteristics (e.g., degree of crystallinity, crystallization speed, crystallization temperature, etc.) desired for specific applications.
	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts (e.g., 5-20 wt%) of known impact modifiers (corresponding to the recited “toughener”) as suggested in SINCLAIR ET AL ‘642 in the biodegradable PLA-based resin composition of YAMADA ET AL ‘562 used to form at least a portion of the hair clips of POTUT ‘060 in order to improve the toughness and crack-resistance of the PLA-based portions of the hair clip.
 	Regarding claim 10, one of ordinary skill in the art would have selected the time and temperature of heat treatment after injection molding component(s) of a hair accessory (e.g., ornament, clip, band, etc.) using the PLA-based composition of YAMADA ET AL ‘562 depending on the specific thermal characteristics (e.g., glass transition temperature, etc.) of the specific PLA-based composition and the desired degree of crystallinity for specific applications.

Allowable Subject Matter
Claims 3-6, 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art of record does not disclose or suggest a biodegradable hair ornament made from a composition containing the recited amounts of polylactic acid, the recited amounts of the specified tougheners, and recited amount of the specified nucleating agent, wherein the hair clip comprises the recited two symmetrical clips and elastic element, wherein each symmetrical clip comprises the recited first and second portions, with the first portion contains a lower weight percentage of polylactic acid than the second portion (claims 3-6, 8).
 	HSU (US 9,232,841) and HSU (US 2010/0139687) fails to disclose a hair clip wherein clip elements have two regions with differing concentrations of polylactic acid.
	YAMADA ET AL (US 2005/0043462) and ONOUE ET AL (US 2014/0155528) and NAKAI ET AL (US 2009/0270530) fail to disclose molded articles containing two regions with differing concentrations of polylactic acid.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	ONOUE ET AL (US 2014/0155528) disclose polylactic acid compositions containing crystal nucleating agents and impact modifiers.
 	NAKAI ET AL (US 2009/0270530) disclose polylactic acid compositions containing fillers and additional resins, which can be used to form hair accessories.
	SINCLAIR (US 5,216,050) disclose blends containing polylactic acid and polyethylene terephthalate.
 	HSU (US 2009/0255552) and HSU (US 9,232,841) and MAO (US 6,035,863) and CHANG (US 5,697,388) and LAU (US 2006/0225763) disclose hair clips with two symmetrical clip elements and an elastic element.
 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 2, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787